         Case 3:18-cv-03363-VC Document 35 Filed 03/04/19 Page 1 of 7



     Barbara R. Light
 1   Texas Bar No. 24109472
 2   600 Travis, Suite 3400
     Houston, Texas 77002-2926
 3   Telephone: 713-227-8008
     Fax: 713-227-9508
 4   blight@shb.com
 5   Attorney for Defendant,
     MONSANTO COMPANY
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9

10   IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
     LIABILITY LITIGATION
11                                                     Case No. 3:16-md-02741
12

13
     This document relates to:
14

15   Ralph Applegate, Cause No. 3:18-cv-03363
     (N.D. Cal.)
16
     Samuel Bloechel, Cause No. 3:18-cv-01695
17   (N.D. Cal.)

18   Rosette Boblitz, Cause No. 3:18-cv-00993
     (N.D. Cal.)
19
     Ronald Brook, Cause No. 3:17-cv-06902
20   (N.D. Cal.)

21   Deanna Gelder, Cause No.3:18-cv-00815
     (N.D. Cal.)
22
     William Ginger, Cause No.3:18-cv-04552
23   (N.D. Cal.)

24   Mark Hanson, Cause No. 3:18-cv-00815
     (N.D. Cal.)
25
     Robert Koehn, Cause No. 3:17-cv-05161
26   (N.D. Cal.)

27   Derek Liddell, Cause No. 3:18-cv-00815
     (N.D. Cal.)
28      Defendant’s Third Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
          Case 3:18-cv-03363-VC Document 35 Filed 03/04/19 Page 2 of 7




 1    Allan Mehrens, Cause No. 3:18-cv-01151
      (N.D. Cal.)
 2
      Sara Partee, Cause No. 3:17-cv-07365
 3    (N.D. Cal.)
 4    Joseph Ruffin, Cause No.3:18-cv-01085
      (N.D. Cal.)
 5
      Ricky Sharp, Cause No. 3:18-cv-02172
 6    (N.D. Cal.)
 7    Michael Tevis, Cause No. 3:18-cv-03278
      (N.D. Cal.)
 8
      Patricia Wiseman, Cause No. 3:18-cv-05495
 9    (N.D. Cal.)
10
           MONSANTO’S THIRD AMENDED MOTION TO DISMISS WITH PREJUDICE
11
                    Defendant (“Monsanto”) files this motion to dismiss with prejudice for failure to
12
     submit a Plaintiff Fact Sheet (“PFS”). Pretrial Order No. 50 (“PTO 50”) requires each Plaintiff to
13
     submit a completed PFS, either through the MDL Centrality system or to Brown Greer directly, by
14
     the deadlines provided in paragraph 4. (Pretrial Order No. 50 at paras. 7, 8). According to PTO 50,
15
     Group 3 plaintiffs were required to submit a PFS by Wednesday, January 23, 2019. Additionally,
16
     PTO 50 states that if a Plaintiff does not submit a completed PFS within the time specified,
17
     Monsanto must give notice to plaintiff’s counsel and Lead Counsel identifying the overdue PFS and
18
     provide plaintiff seven days in which to submit the PFS. If Monsanto has not received a completed
19
     PFS within seven days after serving Plaintiff with the notice, Monsanto may move the Court for an
20
     Order dismissing the Complaint with prejudice.
21
                    The Plaintiffs identified below failed to submit any PFS whatsoever to date.
22
     Monsanto notified each Plaintiff that a PFS had not been submitted, in compliance with paragraphs
23
     7 and 8 of Pretrial Order No. 50.
24

25

26

27

28      Defendant’s Third Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
       Case 3:18-cv-03363-VC Document 35 Filed 03/04/19 Page 3 of 7




 1
                                                                     Notice of Failure to
 2   Plaintiff’s Name       Case Number          PFS Due Date
                                                                        Provide PFS
 3

 4   Applegate, Ralph     3:18-cv-03363-VC      January 23, 2019       January 29, 2019
 5

 6   Bloechel, Samuel     3:18-cv-01695-VC      January 23, 2019       January 29, 2019

 7

 8   Boblitz, Rosetta     3:18-cv-00993-VC      January 23, 2019       January 29, 2019

 9
      Brook, Ronald       3:17-cv-06902-VC      January 23, 2019       January 29, 2019
10

11
     Gelder, Deanna L     3:18-cv-00815-VC      January 23, 2019       January 29, 2019
12

13                                              January 23, 2019       January 29, 2019
     Ginger, William      3:18-cv-04552-VC
14

15    Hanson, Mark        3:18-cv-00815-VC      January 23, 2019       January 29, 2019
16

17    Koehn, Robert       3:17-cv-05161-VC      January 23, 2019       January 29, 2019

18
      Liddell, Derek      3:18-cv-00815-VC      January 23, 2019       January 29, 2019
19

20
      Mehrens, Allan      3:18-cv-01151-VC      January 23, 2019       January 29, 2019
21

22
       Partee, Sara       3:17-cv-07365-VC      January 23, 2019       January 29, 2019
23

24    Ruffin, Joseph      3:18-cv-01085-VC      January 23, 2019       January 29, 2019
25

26     Sharp, Ricky       3:18-cv-02172-VC      January 23, 2019       January 29, 2019

27

28    Defendant’s Third Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
          Case 3:18-cv-03363-VC Document 35 Filed 03/04/19 Page 4 of 7




 1
                                                                          Notice of Failure to
 2     Plaintiff’s Name          Case Number            PFS Due Date
                                                                             Provide PFS
 3

 4
         Tevis, Michael        3:18-cv-03278-VC        January 23, 2019    January 29, 2019
 5

 6     Wiseman, Patricia       3:18-cv-05495-VC        January 23, 2019    January 29, 2019
 7

 8

 9
     The Notice of Failure to Submit a PFS is attached as follows:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28      Defendant’s Third Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
       Case 3:18-cv-03363-VC Document 35 Filed 03/04/19 Page 5 of 7




 1   Exhibit                                       Description
 2
     Exhibit A   Notice to Ralph Applegate
 3
     Exhibit B   Notice to Daniel Alholm – Attorney for Plaintiff Samuel Bloechel
 4

 5   Exhibit C   Notice to Seth Webb – Attorney for Plaintiffs Rosetta Boblitz, Joseph Ruffin, and

 6               Patricia Wiseman

 7   Exhibit D   Notice to James Corrigan – Attorney for Plaintiffs Ronald Brook, Deanna Gelder,

 8               Mark Hanson, and Derek Liddell.

 9   Exhibit E   1. Notice to Melissa L. Binstock-Ephron – Attorney for Plaintiff William Ginger

10               2. Notice to Matt L. Lindsay – Attorney for Plaintiff William Ginger

11               3. Notice to Dennis C. Reich – Attorney for Plaintiff William Ginger

12   Exhibit F   1. Notice to Hunter W. Lundy – Attorney for Plaintiff Robert Koehn
13               2. Notice to Jackey W. South – Attorney for Plaintiff Robert Koehn
14   Exhibit G   Notice to John Kirk Goza – Attorney for Plaintiffs Allan Mehrens and Ricky Sharp
15
     Exhibit H   Notice to Andrew Scott Williams – Attorney for Plaintiff Sara Partee
16
     Exhibit I   Notice to Brian J. McCormick – Attorney for Plaintiff Michael Tevis
17

18   Exhibit J   Notice to Lead Counsel

19

20

21

22

23

24

25

26

27

28   Defendant’s Third Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
          Case 3:18-cv-03363-VC Document 35 Filed 03/04/19 Page 6 of 7




 1                  None of the Plaintiffs listed above replied to the Notice of Failure to Submit a PFS

 2   or the Motion to Dismiss, and none of the Plaintiffs submitted PFSs as required by PTO 50.

 3   Therefore, Monsanto respectfully requests that the Court enter an Order dismissing the cases of the

 4   Plaintiffs listed above with prejudice.

 5

 6

 7   Dated: March 4, 2019                           Respectfully submitted,

 8

 9                                                   /s/ Barbara R. Light
                                                     Barbara R. Light
10                                                   Texas Bar No. 24109472
11                                                   600 Travis, Suite 3400
                                                     Houston, Texas 77002-2926
12                                                   Telephone: 713-227-8008
                                                     Fax: 713-227-9508
13                                                   blight@shb.com
14                                                   Attorney for Defendant,
                                                     MONSANTO COMPANY
15

16

17

18

19

20

21

22

23

24

25

26

27

28       Defendant’s Third Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
           Case 3:18-cv-03363-VC Document 35 Filed 03/04/19 Page 7 of 7




 1                                        CERTIFICATE OF SERVICE

 2          I, Barbara Light, hereby certify that on March 4, 2019, the foregoing document was filed via

 3   the Court’s CM/ECF system, which will automatically serve and send email notification of such

 4   filing to all registered attorneys of record.

 5
                                                      /s/ Barbara R. Light
 6                                                    Barbara R. Light
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28       Defendant’s Third Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
